Citation Nr: 0824103	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  08-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $234,372.00, to 
include whether the overpayment was validly created and 
assessed against the appellant.  

2.  Whether there was sole administrative error on the part 
of VA in the creation of the overpayment of VA compensation 
benefits in the amount of $234,372.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Denver, Colorado, Regional Office (RO), and the 
Committee on Waivers and Compromises (the Committee) at the 
RO.  A January 2006 administrative decision of the RO 
retroactively discontinued the veteran's VA disability 
compensation, effective from April 1, 2000 to December 31, 
2005, creating an overpayment of compensation benefits in the 
amount of $159,288.00.  A May 2007 administrative decision of 
the RO amended the prior decision and discontinued the 
veteran's VA disability compensation, effective from April 1, 
1997, creating an adjusted overpayment of compensation 
benefits in the amount of $234,372.00.  A February 2008 
statement of the case issued by the Committee determined that 
the overpayment in the amount of $234,372.00 had been validly 
created against the veteran, and denied a waiver of the 
compensation overpayment in that amount.  The veteran 
ultimately perfected appeals of those decisions.  

In April 2008, the veteran appeared at the RO and testified 
at a travel Board hearing before the undersigned.  A 
transcript of that hearing has been associated with the 
claims file.  

During the course of the April 2008 hearing, the veteran's 
representative, on the veteran's behalf, requested that the 
Board advance the case on the Board's docket in view of the 
veteran's age.  The Board granted the representative's motion 
in June 2008.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal as to the issue of waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$12,244.00 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO and the Committee via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  In March 1995, the veteran was awarded VA disability 
compensation benefits under 38 U.S.C.A. § 1151 due to 
additional disability of sternal instability secondary to 
fractured sutures, and assigned a 10 percent rating effective 
from September 6, 1994.  

2.  In a September 1996 rating decision, service connection 
was granted for post-traumatic stress disorder as secondary 
to the 38 U.S.C.A. § 1151 disability, and assigned a 50 
percent disability rating.  A total rating based on 
individual unemployability was also awarded on the basis of 
the disabilities associated with 38 U.S.C.A. § 1151 claim.  

3.  In March 1997, the veteran was paid $775,000 by the 
United States for his personal injuries in the settlement of 
a medical malpractice claim filed under the Federal Tort 
Claims Act by the veteran against the United States based 
upon the same circumstances by which the 38 U.S.C.A. § 1151 
benefits had been established in March 1995.

4.  In July 2005, the RO notified the veteran that VA 
proposed to stop VA disability compensation payments, 
effective April 1, 1997, as an offset until the $775,000.00 
tort claim settlement was recouped.  The appellant was asked 
to submit any evidence that showed that this offset should 
not be made, and informed that accepted payments would have 
to be repaid if it was determined that the proposed 
adjustment was proper.  The appellant was further advised 
that, whether he agreed or disagreed with the proposed 
adjustment, he could minimize the potential overpayment by 
requesting an immediate adjustment.  

5.  On January 1, 2006, the RO stopped payment to the veteran 
of his VA disability compensation benefits under 38 U.S.C.A. 
§ 1151, effective from April 1, 1997 through December 31, 
2005, resulting in an overpayment of $234,372.00.

6.  From April 1, 1997, through July 31, 2005, the veteran 
was paid $222,128.00 in VA disability compensation benefits 
under 38 U.S.C.A. § 1151, due to sole administrative error on 
the part of VA, without the veteran's knowledge that it was 
erroneous.  


CONCLUSIONS OF LAW

1.  Between April 1, 1997, through December 31, 2005, the 
veteran was not entitled to the receipt of VA disability 
compensation benefits under 38 U.S.C.A. § 1151 that were paid 
to him; the overpayment of those benefits, in the amount of 
$234,372.00 resulted in the valid creation of an indebtedness 
to VA in that amount.  38 U.S.C.A. §§ 1151,  5107 (West 
2002); 38 C.F.R. §  3.800(a)(2) (2007).

2.  The RO's failure to adjust the veteran's disability 
compensation award effective April 1, 1997, was improper.  
The overpayment of disability compensation benefits for the 
time period from April 1, 1997, through July 31, 2005, in the 
amount of $221,128.00, was due to sole administrative error 
on the part of VA without knowledge of the veteran, and is 
not a valid debt to VA.  38 U.S.C.A. §§ 5107, 5111(a), 
5112(b)(2)(9)(10) (West 2002); 38 C.F.R. §§ 3.401(b)(1), 
3.500(b), 3.501(d)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the $775,000.00 settlement agreement 
that he entered into with the United States Government in 
April 1997 under the Federal Tort Claims Act (FTCA) was 
independent of the monthly VA compensation benefits that he 
receives under the provisions of 38 U.S.C.A. § 1151.  As 
such, he believes that his VA compensation benefits should 
not be offset for the repayment of that settlement, and that 
the overpayment that was created because of the retroactive 
offset of $234,372.00 was invalid.  The veteran also argues 
that, if the overpayment is found to be valid, the collection 
of the debt should be waived because it was VA that 
erroneously paid him the benefit, and that he shared no part 
in its creation.  

Notice and Assistance

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the veteran has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  The 
veteran has been apprised of the evidence and information 
that are critical to the issues at hand, as well as the law 
of the case.  Although the veteran was not provided with the 
laws and regulations regarding the issue of "sole 
administrative error," given that this decision represents a 
substantial grant as it relates to those laws, there would be 
no useful purpose in the further exploration of whether the 
veteran has been provided with adequate notice and assistance 
regarding that issue.  Further, the veteran has had a fair 
opportunity to present evidence and arguments with respect to 
his claim, including a hearing on the matter before the 
Board.  The veteran would not be prejudiced by a decision on 
the appeal at this time.  


Factual Background

The documentary evidence supports the following factual 
background:  

In September 1994, the veteran filed a claim for compensation 
benefits under 38 U.S.C.A. § 1151 based upon coronary artery 
bypass graft surgery that he had received at the VA Medical 
Center (VAMC), Denver in May 1992.  It was the veteran's 
contention that there was negligence in the performance of 
the surgery and that as a result he received additional 
disability that was not contemplated.  

Based upon the September 1994 claim, in a March 1995 rating 
decision, the veteran was awarded VA disability compensation 
benefits under 38 U.S.C.A. § 1151, effective from September 
6, 1994 due to additional disability of sternal instability 
secondary to fractured sutures, and assigned a 10 percent 
rating.  

In May 1995, the veteran and his spouse, through their 
attorney, filed a medical malpractice claim against the 
United States in the United States District Court for the 
District of Colorado under the Federal Tort Claims Act based 
upon the cardiac surgery performed on the veteran at the VAMC 
in May 1992.  It was their contention that the VA doctors 
that had treated the veteran in 1992 were negligent in the 
performance of the coronary artery bypass surgery resulting 
in an unstable sternum.  They asked for damages in the amount 
of $1,500,000.00 for the veteran and $250,000.00 for the 
veteran's spouse.  

In a September 1996 rating decision, service connection was 
granted for post-traumatic stress disorder as secondary to 
the 38 U.S.C.A. § 1151 disability, and assigned a 50 percent 
disability rating.  A total rating based on individual 
unemployability was also awarded.  

In March 1997, the veteran and the United States entered into 
a Stipulation for a Compromise Settlement of the suit filed 
by the veteran and his spouse in May 1995.  Under the terms 
of the settlement, the veteran was awarded a payment of 
$775,000 for his personal injuries in settlement of the 
foregoing medical malpractice claim against the United 
States.  

In March 2000, the VA Director of Compensation and Pension 
Service sent a letter to the RO requesting the initiation of 
the offset of the veteran's 38 U.S.C.A. § 1151 compensation 
benefits based upon the 1997 Federal tort settlement.  

In July 2005, the RO notified the veteran that VA proposed to 
stop compensation payments effective April 1, 1997 as an 
offset until the $775,000.00 tort claim settlement was 
recouped.  The veteran was asked to submit any evidence that 
showed that this offset should not be made, and informed that 
any future acceptance of payments would have to be repaid if 
it was determined that the proposed adjustment was proper.  
The appellant was further advised that, whether he agreed or 
disagreed with the proposed adjustment, he could minimize the 
potential overpayment by requesting an immediate adjustment.  

In January 2006, the RO stopped payment to the veteran of his 
compensation benefits, effective from April 1, 2000 to 
December 1, 2005, creating an overpayment of compensation 
benefits in the amount of $159,288.00.  A May 2007 
administrative decision of the RO amended the prior decision 
and discontinued the veteran's VA disability compensation, 
effective from April 1, 1997, creating an adjusted 
overpayment of compensation benefits in the amount of 
$234,372.00.  

In December 2007, the veteran's attorney, on behalf of the 
veteran, filed a motion as Plaintiff in the United States 
District Court for the District of Colorado to enforce the 
March 1997 Stipulation for the Compromise Settlement.  In 
arguing for the resumption of the payment of VA disability 
benefits to the veteran, the Motion asserted that the terms 
of the Compromise Settlement in no way altered the veteran's 
lawful rights and entitlements as a veteran, including his 
rights to VA disability compensation.  

In January 2008, the United States, as Defendant in the 
foregoing motion, filed a response arguing that the law 
precluded the veteran's collection of VA disability benefits 
and that the Compromise Settlement did not alter the existing 
law.  

The veteran's attorney subsequently filed a reply to the 
Defendant's response to the motion to enforce the settlement 
agreement.  In this pleading, it was argued in the 
alternative that the offset by VA of the 38 U.S.C.A. § 1151 
compensation benefits was an attempt at a forfeiture of those 
benefits, and as such, was subject to a statute of 
limitations of five years, and since VA had failed to 
initiate the forfeiture by March 2002, they should be 
precluded from doing so.  

It appears from the record that the United States District 
Court for the District of Colorado ruled against the 
veteran's December 2007 motion, in favor of the United 
States.  (See January 31, 2008, e-mail from OGC official).

Analysis

As noted above, the veteran has challenged the validity of 
the offset of his tort award settlement, the validity of the 
overpayment that was created by a retroactive offset, and has 
also requested a waiver of that overpayment.  The Board also 
notes that the veteran's assertions and the facts of the case 
have specifically called attention to the underlying issue of 
whether the creation of the overpayment was due to sole 
administrative error on the part of VA.  The foregoing issues 
pertaining to validity, including "sole administrative 
error" must be addressed prior to the exploration of the 
waiver question.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b) (West 
2002).

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. § 
2672 or § 2677, by reason of disability, aggravation or death 
within the purview of this section [i.e., 38 U.S.C.A. § 
1151], no compensation . . . shall be paid to such person for 
any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise.  The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement, or 
compromise becomes final.  38 C.F.R. § 3.800(a)(2) (2003).

Here, it is undisputed that the RO awarded the veteran VA 
disability compensation benefits under 38 U.S.C.A. § 1151, 
ultimately resulting in the secondary grant of service 
connection for post-traumatic stress disorder, and a total 
disability rating for individual unemployability.  It is also 
undisputed that between April 1, 1997, through December 31, 
2005, the veteran received $234,372.00 in VA disability 
compensation based upon those awards.  However, the veteran 
subsequently obtained a $775,000.00 settlement of a Federal 
Torts claim based on the same circumstances that lead to the 
veteran's grant of VA benefits under 38 U.S.C.A. § 1151.  The 
pertinent provisions of 38 U.S.C.A. §§ 1151(b) and 38 C.F.R. 
§ 3.800(a)(2) are clear.  The veteran was not entitled to the 
receipt of VA disability compensation benefits under 
38 U.S.C.A. § 1151 that were paid to him in the face of the 
Tort settlement, and the overpayment of those benefits, in 
the amount of $234,372.00 resulted in the valid creation of 
an indebtedness to VA in that amount.  

With respect to the validity of the creation of the 
overpayment, the Board acknowledges the arguments of the 
veteran's attorney, including the assertion that the 
overpayment of  compensation benefits was an attempt at a 
forfeiture of those benefits, subject to the now expired 
statute of limitations of five years.  Simply stated, 
38 U.S.C.A. § 1151(b) is not a forfeiture statute.  It merely 
allows an offset of VA benefits in order to avoid a double 
payment by the United States government for the same 
disability.  

The Board's inquiry does not end here.  As indicated above, 
the veteran has implicitly argued that had his VA 
compensation benefits been discontinued by VA immediately 
after the Federal Tort settlement, the overpayment would not 
have been created.  He has written and testified that he was 
totally unaware that he could not receive the tort settlement 
and continue to receive VA compensation benefits, and as such 
had no way of knowing that he was receiving an overpayment.  
He states that he should not be penalized because of VA's 
mistakes.  

The Board construes this alternative contention as an 
assertion that the overpayment in question resulted solely 
from administrative error on the part of VA in not 
automatically reducing the veteran's compensation award 
having actual or constructive knowledge of the tort 
settlement.  Under relevant law and regulations, sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
2002); 38 C.F.R. § 3.500(b)(2) (2007).  

The Board has conducted a thorough review of the record in 
this case in light of the veteran's contentions.  The Board 
agrees with his assertion that the RO improperly continued to 
provide him VA disability compensation benefits under 
38 U.S.C.A. § 1151 long after the March 1997 Federal Tort 
settlement.  It is highly probative to note that the VA 
Director of Compensation and Pension Service directed the RO 
to initiate the offset of the veteran's 38 U.S.C.A. § 1151 
compensation benefits in March 2000, yet the RO did not do so 
until July 2005.  Further, there is no basis to believe that 
either the veteran or his attorney was aware that the veteran 
was not allowed to receive VA disability compensation after 
the tort settlement until the RO finally contacted the 
veteran in July 2005.  

As noted above, the law and VA regulations are quite specific 
in this regard.  The veteran received his $775,000.00 Federal 
Tort settlement in March 1997, and the United States as a 
party to that settlement had actual notice at that time.  
Since VA is a government agency of the United States, they 
had constructive if not actual notice of that event; 
therefore, the RO should have discontinued the veteran's VA 
disability compensation effective April 1, 1997.  38 U.S.C.A. 
§§ 1151(b); 38 C.F.R. § 3.800(a)(2);  The RO failed to do so.  
Although the RO incorrectly continued to pay the veteran the 
disability benefits through December 31, 2005, it is 
significant that the veteran was notified in July 2005 that 
he was not entitled to receive the overpayment.  At that 
point, the veteran also had actual knowledge that he was not 
entitled to such benefits, and his failure to act by 
accepting and not returning the benefits in the face of that 
knowledge, contributed to that overpayment.  The Board 
concludes that it was the actions of VA, and solely their 
actions, that resulted in the overpayment of VA disability 
compensation benefits by paying them to the veteran from 
April 1, 1997, through July 31, 2005.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. §§ 3.500(b), 3.501(d)(2).  During 
that time period, the veteran was paid $222,128.00 in VA 
disability compensation benefits under 38 U.S.C.A. § 1151.

The Board concludes that the veteran received VA disability 
benefits between April 1, 1997, through July 31, 2005 due 
solely to error on the part of VA, without any knowledge of 
the veteran.  Thus, the overpayment of disability 
compensation benefits in the amount of $222,128.00 is not a 
valid debt to VA.  38 U.S.C.A. §§ 5107, 5111(a), 
5112(b)(2)(9)(10); 38 C.F.R. §§ 3.401(b)(1), 3.500(b), 
3.501(d)(2).  


ORDER

The overpayment of VA disability compensation benefits was 
validly created in the amount of $234,372.00.  In this 
regard, the appeal is denied.

The overpayment of VA disability compensation benefits in the 
amount of $222,128.00 was the result of sole administrative 
error on the part of VA, without the veteran's knowledge that 
it was erroneous, and this overpayment debt is invalid.  To 
this extent, the appeal is allowed.


REMAND

The Board has found that the overpayment of VA disability 
compensation benefits was validly created in the amount of 
$234,372.00, but that the overpayment paid prior to July 31, 
2005, in the amount of $222,128.00, was an invalid debt 
because it was the result of sole administrative error on the 
part of VA.  It is noted that between August 1, 2005 and 
December 31, 2005, the veteran was paid $12,244.00 in VA 
disability compensation benefits after having been advised 
that he was not entitled to the payments.  Thus, the Board is 
left to consider whether that reduced overpayment, in the 
amount of $12,244.00, can be waived.  

With respect to the issue of waiver of the overpayment, it is 
noted that the only adjudication of that issue was contained 
in the February 2008 statement of the case.  Although the 
Committee denied the veteran's waiver request in that 
decision by finding that it would not be against equity and 
good conscience to enforce the collection of the overpayment 
in accordance with 38 C.F.R. § 1.965 (2007), the veteran was 
not provided with the laws and regulations pertaining to 
waiver, and therefore did not have a meaningful ability to 
advance his claim.  The veteran must be apprised of the laws 
and regulations governing a waiver decision.  

Further, the foregoing waiver decision noted that the veteran 
did not provide a financial status report.  The claims file, 
however, contains at least part of an undated financial 
status report from the veteran.  It is one of the veteran's 
contentions that the repayment of the overpayment would 
impose upon him and his family an undue financial hardship.  
The potential for the imposition of an undue hardship is one 
of the elements for consideration in the determination of 
whether the collection of an overpayment would violate the 
principles of equity and good conscience.  38 C.F.R. § 1.965 
(2007).  Since the financial status report of record noted 
above is undated and incomplete, it is incumbent upon VA to 
obtain an updated financial status report from the veteran in 
order to properly assess whether collection of the 
overpayment would impose an undue hardship upon him.  

Under the circumstances, it is necessary that the case be 
remanded to the RO and the Committee at the RO via the AMC 
for the following actions:

1.  The veteran should be provided with 
another financial status report form 
(VA Form 5655) and asked to provide a 
current financial status report.  

2.  Following the completion of the 
above, readjudicate the veteran's claim 
for a waiver of the reduced overpayment 
in the amount of $12,244.00.  If a 
complete grant of the claim remains 
denied, the veteran should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue noted above.  The 
Committee should explain the reasons and 
bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a), setting out in 
detail those laws and regulations.  The 
veteran should be given the legally 
requisite opportunity to respond.  The 
claims folder should be returned to the 
Board.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


